Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 7, 2021

                                       No. 04-21-00176-CR

                                     Isaiah Joe ALCARAZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR12197
                        Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER
         Appellant Isaiah Alcaraz entered into a plea bargain with the State pursuant to which he
pleaded nolo contendere to the offense of aggravated assault with a deadly weapon. The trial
court imposed sentence in accordance with the agreement and signed a certificate stating this “is
a plea-bargain case, and the defendant has NO right of appeal” and “the defendant has waived
the right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant filed a notice of appeal, and the
district clerk filed a copy of the clerk’s record, which includes the trial court’s Rule 25.2(a)(2)
certification and a written plea bargain agreement. See id. R. 25.2(d). We must dismiss an
appeal “if a certification that shows the defendant has the right of appeal has not been made part
of the record.” Id.

        Here, the clerk’s record establishes the punishment assessed by the trial court does not
exceed the punishment recommended by the prosecutor and agreed to by the defendant. See id.
R. 25.2(a)(2). The record also supports the trial court’s certification that appellant does not have
a right to appeal and/or waived his right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex.
Crim. App. 2005) (holding that court of appeals should review clerk’s record to determine
whether trial court’s certification is accurate).

       Accordingly, appellant is given notice that this appeal will be dismissed pursuant to Rule
25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification showing that
appellant has the right to appeal is made part of the appellate record by July 7, 2021. See TEX.
R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003,
order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not
designated for publication).

        We ORDER all appellate deadlines are suspended until further order of the court. We
further ORDER the clerk of this court to serve copies of this order on the attorneys of record and
the court reporter.



                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of June, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court